DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1-5 have been examined. 

Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2, line 4, has a clause which begins with “of changes in positional relation between.”  This is an unusual sentence form and it is suggested that this be changed to “such that changes […] or the like in order to make for better readability and to provide a more common sentence structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites “fan side pining.”  It appears that this should recite “fan side piping.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101208756 (“KR ‘756”).  KR ‘756 teaches a vehicle seat having a seat cushion (fig. 1: 1), a seatback (fig. 1: 2), and equipped with an air conditioning function, comprising:  an air conditioning fan (fig. 5: 80); fan side piping which is connected with the fan (fig. 5: 40); and seat cushion or seatback side piping which is connected with an air flow passage formed in the seat cushion or the seatback (fig. 5: 30, 60), wherein the fan side piping and the seat cushion or seatback side piping are coupled together slidably in a state where an end of one is partially inserted into an end of the other (fig. 3 shows 40 slides within 30), and at least one piping of either the fan side piping or the seat cushion or seatback side piping is equipped with a bellows structure (fig. 5: 60 includes bellows).
KR ‘756 does not teach a headrest, however, headrests are considered old and well known in the vehicle seat art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the seat to include a headrest in order to provide additional comfort to the occupant. 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101208756 (“KR ‘756”) in view of Tsukamoto (JP 2010-036752).  As concerns claims 3 and 4, KR ‘756 does not teach wherein a projection or seal which is adapted to keep the inside of the piping which is connected with the fan and .
However, Tsukamoto teaches an inner and outer piping for air distribution in a vehicle seat wherein wherein a projection (fig. 4: 21a) or seal (fig. 4: 21b) which is adapted to keep the inside of the piping which is connected with the fan and the inside of the piping which is connected with the seat cushion or the seatback airtight from the outside is formed on a part where the end of one is partially inserted into the end of the other in the piping which is connected with the fan and the piping which is connected with the seat cushion or the seatback.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a projection on the inner piping in order to provide an airtight seal, as taught by Tsukamoto.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101208756 (“KR ‘756”) in view of Tanaka et al. (JP 2015/059894) (“Tanaka”).  KR ‘756 does not teach wherein the piping which is connected with the fan and the piping which is connected with the seat cushion or the seatback are formed with a hard resin.  However, Tanaka teaches ventilation piping in a vehicle seat formed from resin (28, 30, 32 are formed from resin).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to form the piping from resin in order to provide the desired amount of strength and weight. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of KR ‘756, Tanaka, and Tsukamoto fail to teach wherein the when the seat is reclined a change in a compression-direction positional relation of the pipings is absorbed by sliding the relative piping elements and a change in bending-direction positional relation is absorbed by the bellows structure (Only the seat cushion of KR ‘756 appears to move translationally based on the translated specification and figs. 6-7.  Further, inclusion of a reclining function would not have an effect on the bellows structure based on its position midway up the seatback.).  Further, there is no teaching, suggestion or motivation, to modify the prior art absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636